DETAILED ACTION
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019 and 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “determining, based on channel state information” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims 12-16, inherit the same deficiency and therefore are rejected for the same reason.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (hereinafter Wang), U.S. Publication No. 2019/0222291.

As per claim 1, Wang discloses a mobility management method [Abstract, paragraphs 0007, a mobility management method (method for supporting movement of a user equipment (UE) by a central unit (CU) in wireless communications)], wherein a base station system comprises a centralized unit and a distributed unit, the centralized unit communicates with the distributed unit [fig. 2, 7, paragraphs 0031, 0124, 0209, 0355, wherein a base station system comprises a centralized unit and a distributed unit, the centralized unit communicates with the distributed unit (base station comprises: a central unit, and a distributed unit; central unit 701 may transmit beam measurement configuration information to the distributed unit 702)], and the distributed unit communicates with a terminal device through an air interface [fig. 3, paragraphs 0122, 0140, the distributed unit communicates with a terminal device through an air interface (distributed unit configuring resources for the UE)], wherein the method comprises: 
selecting, by the centralized unit, a target cell as a secondary cell based on a measurement report reported by the terminal device [fig. 2, 4, paragraphs 0010, 0149, 0169, 0223, selecting, by the centralized unit, a target cell as a secondary cell based on a measurement report reported by the terminal device (central unit determining a cell corresponding to the candidate beam to be a target cell according to the cell measurement result)]; 
sending configuration information of the target cell to the terminal device through the distributed unit [fig. 3, 4, paragraphs 0164, 0241, sending configuration information of the target cell to the terminal device through the distributed unit (CU has transmitted cell measurement configuration information to the UE (step 306, 406))]; 
receiving, by the centralized unit, primary cell change indication information sent by the distributed unit [fig. 3, 4, paragraphs 0152, 0155, receiving, by the centralized unit, primary cell change indication information sent by the distributed unit (DU forwards the RRC transparent container to the CU when transmitting the message in step 305; indication information indicating that cell handover condition is met or a cell identifier list)]; 
performing air interface resource reconfiguration for the target cell based on the primary cell change indication information [fig. 3, 4, paragraphs 0036, 0037, 0089, 0168, 0247, performing air interface resource reconfiguration for the target cell based on the primary cell change indication information (the central unit directly determines the candidate beam as a target beam)]; 
generating reconfiguration information [paragraphs 0169, 0185, 0247, generating reconfiguration information (CU generates an RRC reconfiguration message according to parameters required for accessing the target cell)]; and 
sending, by the centralized unit, the reconfiguration information to the terminal device through the distributed unit [paragraphs 0168, 0169, 0185, 0246, sending, by the centralized unit, the reconfiguration information to the terminal device through the distributed unit (transmitting an RRC reconfiguration message for accessing the target cell to the UE)].

As per claim 7, Wang discloses a mobility management method [Abstract, paragraphs 0007, a mobility management method (method for supporting movement of a user equipment (UE) by a central unit (CU) in wireless communications)], wherein a base station system comprises a centralized unit and at least a first and a second distributed units, and the centralized unit communicates with the at least the first and the second distributed units [fig. 2, 7, paragraphs 0031, 0122, 0124, 0135, 0152, wherein a base station system comprises a centralized unit and at least a first and a second distributed units, and the centralized unit communicates with the at least the first and the second distributed units (base station comprises: CU may be connected with multiple DUs)], wherein the method comprises: 
selecting, by the centralized unit, the second distributed unit as a secondary base station based on a measurement report reported by a terminal device [fig. 2, 4, paragraphs 0010, 0149, 0169, 0223, selecting, by the centralized unit, the second distributed unit as a secondary base station based on a measurement report reported by a terminal device (central unit determining a cell corresponding to the candidate beam to be a target cell according to the cell measurement result)]; 
sending configuration information of a target cell administered by the second distributed unit to the terminal device through the first distributed unit [fig. 3, 4, paragraphs 0164, 0241, sending configuration information of a target cell administered by the second distributed unit to the terminal device through the first distributed unit (CU has transmitted cell measurement configuration information to the UE (step 306, 406))]; 
determining, by the centralized unit, that the terminal device needs to perform a primary cell change between the first distributed unit and the second distributed unit [fig. 3, 4, paragraphs 0152, 0155, determining, by the centralized unit, that the terminal device needs to perform a primary cell change between the first distributed unit and the second distributed unit (DU forwards the RRC transparent container to the CU when transmitting the message in step 305; indication information indicating that cell handover condition is met or a cell identifier list)]; 
performing air interface resource reconfiguration for the target cell administered by the second distributed unit [fig. 3, 4, paragraphs 0036, 0037, 0089, 0168, 0247, performing air interface resource reconfiguration for the target cell administered by the second distributed unit (the central unit directly determines the candidate beam as a target beam)]; 
paragraphs 0169, 0185, 0247, generating reconfiguration information (CU generates an RRC reconfiguration message according to parameters required for accessing the target cell)]; and 
sending, by the centralized unit, the reconfiguration information to the terminal device [paragraphs 0168, 0169, 0185, 0246, sending, by the centralized unit, the reconfiguration information to the terminal device (transmitting an RRC reconfiguration message for accessing the target cell to the UE)].

As per claim 11, Wang discloses an access network device, wherein the access network device communicates with a distributed unit [fig. 2, 7, paragraphs 0031, 0124, 0209, 0355, an access network device, wherein the access network device communicates with a distributed unit (base station comprises: a central unit, and a distributed unit; central unit 701 may transmit beam measurement configuration information to the distributed unit 702)], and the distributed unit communicates with a terminal device through an air interface [fig. 3, paragraphs 0122, 0140, the distributed unit communicates with a terminal device through an air interface (distributed unit configuring resources for the UE)], wherein the access network device comprises: 
a receiver, configured to receive a measurement report reported by the terminal device [paragraphs 0077, 0104, 0149, 0232, a receiver, configured to receive a measurement report reported by the terminal device (apparatus further comprises: a cell information receiving module, to receive a cell measurement result obtained by the UE)]; 
a processor, configured to select a target cell as a secondary cell based on the measurement report reported by the terminal device [fig. 2, 4, paragraphs 0010, 0149, 0169, 0223, select a target cell as a secondary cell based on the measurement report reported by the terminal device (central unit determining a cell corresponding to the candidate beam to be a target cell according to the cell measurement result)]; and 
a transmitter, configured to send configuration information of the target cell to the terminal device through the distributed unit [fig. 3, 4, paragraphs 0164, 0241, claim 14, send configuration information of the target cell to the terminal device through the distributed unit (CU has transmitted cell measurement configuration information to the UE (step 306, 406))], wherein 
the receiver is further configured to receive primary cell change indication information sent by the distributed unit [fig. 3, 4, paragraphs 0152, 0155, the receiver is further configured to receive primary cell change indication information sent by the distributed unit (DU forwards the RRC transparent container to the CU when transmitting the message in step 305; indication information indicating that cell handover condition is met or a cell identifier list)], wherein the primary cell change indication information is sent by the distributed unit after determining, based on channel state information reported by the terminal device, that the terminal device needs to change a primary cell administered by the distributed unit [paragraphs 0135, 0209, 0251, 0253, wherein the primary cell change indication information is sent by the distributed unit after determining, based on channel state information reported by the terminal device, that the terminal device needs to change a primary cell administered by the distributed unit (UE moves between different distributed units of the same central unit)]; 
the processor is further configured to perform air interface resource reconfiguration for the target cell based on the primary cell change indication information [fig. 3, 4, paragraphs 0036, 0037, 0089, 0168, 0247, perform air interface resource reconfiguration for the target cell based on the primary cell change indication information (the central unit directly determines the candidate beam as a target beam)] and generate reconfiguration information [paragraphs 0169, 0185, 0247, generate reconfiguration information (CU generates an RRC reconfiguration message according to parameters required for accessing the target cell)]; and 
the transmitter is further configured to send the reconfiguration information to the terminal device through the distributed unit [paragraphs 0168, 0169, 0185, 0246, send the reconfiguration information to the terminal device through the distributed unit (transmitting an RRC reconfiguration message for accessing the target cell to the UE)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Byun et al., (hereinafter Byun), U.S. Publication No. 2019/0387444.

As per claim 2, Wang discloses the method according to claim 1, wherein after the sending, by the centralized unit, configuration information of the target cell to the fig. 3, 4, paragraphs 0164, 0241, sending configuration information of the target cell to the terminal device through the distributed unit (CU has transmitted cell measurement configuration information to the UE (step 306, 406))], Wang discloses wherein the CU determines to hand over the UE [paragraph 0185], Wang does not explicitly disclose the method further comprises: sending, by the centralized unit, activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell.
However, Byun teaches sending, by the centralized unit, activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell [paragraphs 0037, 0038, 0093, 0103, 0124, 0207, sending, by the centralized unit, activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell (physical downlink control channel (PDCCH) reports to a UE about resource allocation; CU may initiate the change of the DU by requesting the target DU to allocate a radio resource for the UE)].
Byun, paragraphs 0121, 0205].

As per claim 3, Wang discloses the method according to claim 1, wherein after the sending, by the centralized unit, configuration information of the target cell to the terminal device through the distributed unit, the method further comprises:  
receiving, by the centralized unit, activation acknowledgment indication information sent by the distributed unit, and the activation acknowledgment indication information is used to indicate, to the centralized unit, that the target cell has been activated [paragraphs 0185, 0187, 0203, 0249, 0273, 0297, receiving, by the centralized unit, activation acknowledgment indication information sent by the distributed unit, and the activation acknowledgment indication information is used to indicate, to the centralized unit, that the target cell has been activated (receiving the RRC reconfiguration message containing a handover command, the UE disconnects with the source cell and establishes a new radio connection with the target cell; the UE transmits an RRC reconfiguration complete message to the target cell indicating that the handover is completed for the UE)].
Wang does not explicitly disclose the method further comprises: wherein the PDCCH activation command is used to instruct the terminal device to activate the target cell. 
paragraphs 0037, 0038, 0093, 0103, 0124, 0207, wherein the PDCCH activation command is used to instruct the terminal device to activate the target cell (physical downlink control channel (PDCCH) reports to a UE about resource allocation; CU may initiate the change of the DU by requesting the target DU to allocate a radio resource for the UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by including a physical downlink control channel (PDCCH) activation command to the terminal device as taught by Byun because it would provide the Wang’s method with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 4, Wang discloses the method according to claim 1, Wang does not explicitly disclose wherein the method further comprises: sending, by the centralized unit, first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol (PDCP) layer in a primary cell change process.
However, Byun teaches sending, by the centralized unit, first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol fig. 12, 13B, 14B, paragraphs 0082, 0083, 0092, 0121, 0141, 0172, sending, by the centralized unit, first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol (PDCP) layer in a primary cell change process (PDCP PDU sequence number successfully delivered; an unsuccessfully transmitted PDCP PDU; CU may retransmit to the target DU a PDCP PDU related to the lost RLC PDU for each bearer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by sending, by the centralized unit, first indication information to the terminal device through the distributed unit as taught by Byun because it would provide the Wang’s method with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 5, Wang discloses the method according to claim 1, Wang does not explicitly disclose wherein the method further comprises: sending, by the centralized unit, second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) layer.
However, Byun teaches sending, by the centralized unit, second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) fig. 12, 13B, 14B, paragraphs 0082, 0083, 0092, 0121, 0141, 0172, sending, by the centralized unit, second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) layer (PDCP PDU sequence number successfully delivered; an unsuccessfully transmitted PDCP PDU; CU may retransmit to the target DU a PDCP PDU related to the lost RLC PDU for each bearer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by sending, by the centralized unit, second indication information to the distributed unit as taught by Byun because it would provide the Wang’s method with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 6, Wang discloses the method according to claim 1, Wang does not explicitly disclose wherein the reconfiguration information comprises at least one of the following: a signaling radio bearer (SRB) configuration or a physical uplink control channel (PUCCH) configuration.
However, Byun teaches a signaling radio bearer (SRB) configuration or a physical uplink control channel (PUCCH) configuration [paragraphs 0048, 0093, 0094, 0131, 0181, a signaling radio bearer (SRB) configuration or a physical uplink control channel (PUCCH) configuration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by including a signaling radio bearer (SRB) configuration as taught by Byun because it would Byun, paragraphs 0121, 0205].

As per claim 9, Wang discloses the method according to claim 7, Wang does not explicitly disclose wherein the method further comprises: sending, by the centralized unit, third indication information to the terminal device, wherein the third indication information is used to indicate that the terminal device does not need to reset a media access control (MAC) layer, does not need to re-establish a radio link control (RLC) layer, and does not need to re- establish a packet data convergence protocol (PDCP) layer in a primary cell change process.
However, Byun teaches sending, by the centralized unit, third indication information to the terminal device, wherein the third indication information is used to indicate that the terminal device does not need to reset a media access control (MAC) layer, does not need to re-establish a radio link control (RLC) layer, and does not need to re- establish a packet data convergence protocol (PDCP) layer in a primary cell change process [fig. 12, 13B, 14B, paragraphs 0082, 0083, 0092, 0121, 0141, 0172, sending, by the centralized unit, third indication information to the terminal device, wherein the third indication information is used to indicate that the terminal device does not need to reset a media access control (MAC) layer, does not need to re-establish a radio link control (RLC) layer, and does not need to re- establish a packet data convergence protocol (PDCP) layer in a primary cell change process (PDCP PDU sequence number successfully delivered; an unsuccessfully transmitted PDCP PDU; CU may retransmit to the target DU a PDCP PDU related to the lost RLC PDU for each bearer)].
Byun, paragraphs 0121, 0205].

As per claim 10, Wang discloses the method according to claim 7, Wang does not explicitly disclose wherein the reconfiguration information comprises at least a signaling radio bearer (SRB) configuration.
However, Byun teaches wherein the reconfiguration information comprises at least a signaling radio bearer (SRB) configuration [paragraphs 0048, 0093, 0094, 0131, 0181, wherein the reconfiguration information comprises at least a signaling radio bearer (SRB) configuration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Wang by including a signaling radio bearer (SRB) configuration as taught by Byun because it would provide the Wang’s method with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 12, Wang discloses the access network device according to claim 11, wherein the transmitter is further configured to: after sending the configuration information of the target cell to the terminal device through the distributed unit [fig. 3, 4, paragraphs 0164, 0241, sending configuration information of the target cell to the terminal device through the distributed unit (CU has transmitted cell measurement configuration information to the UE (step 306, 406))], Wang discloses wherein the CU determines to hand over the UE [paragraph 0185], Wang does not explicitly disclose send activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell.
However, Byun teaches send activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell [paragraphs 0037, 0038, 0093, 0103, 0124, 0207, send activation indication information to the distributed unit, wherein the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell (physical downlink control channel (PDCCH) reports to a UE about resource allocation; CU may initiate the change of the DU by requesting the target DU to allocate a radio resource for the UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by sending a physical downlink control channel (PDCCH) activation command to the terminal Byun, paragraphs 0121, 0205].

As per claim 13, Wang discloses the access network device according to claim 11, wherein the receiver is further configured to receive activation acknowledgment indication information sent by the distributed unit, and the activation acknowledgment indication information is used to indicate, to the centralized unit, that the target cell has been activated [paragraphs 0185, 0187, 0203, 0249, 0273, 0297, receiving, by the centralized unit, activation acknowledgment indication information sent by the distributed unit, and the activation acknowledgment indication information is used to indicate, to the centralized unit, that the target cell has been activated (receiving the RRC reconfiguration message containing a handover command, the UE disconnects with the source cell and establishes a new radio connection with the target cell; the UE transmits an RRC reconfiguration complete message to the target cell indicating that the handover is completed for the UE)].
Wang does not explicitly disclose the method further comprises: wherein the PDCCH activation command is used to instruct the terminal device to activate the target cell. 
However, Byun teaches wherein the PDCCH activation command is used to instruct the terminal device to activate the target cell [paragraphs 0037, 0038, 0093, 0103, 0124, 0207, wherein the PDCCH activation command is used to instruct the terminal device to activate the target cell (physical downlink control channel (PDCCH) reports to a UE about resource allocation; CU may initiate the change of the DU by requesting the target DU to allocate a radio resource for the UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by including a physical downlink control channel (PDCCH) activation command to the terminal device as taught by Byun because it would provide the Wang’s device with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 14, Wang discloses the access network device according to claim 11, Wang does not explicitly disclose wherein the transmitter is further configured to send first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol (PDCP) layer in a primary cell change process.
However, Byun teaches wherein the transmitter is further configured to send first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol (PDCP) layer in a primary cell change process [fig. 12, 13B, 14B, paragraphs 0082, 0083, 0092, 0121, 0141, 0172, wherein the transmitter is further configured to send first indication information to the terminal device through the distributed unit, wherein the first indication information is used to indicate that the terminal device does not need to re-establish a radio link control (RLC) layer or does not need to re-establish a packet data convergence protocol (PDCP) layer in a primary cell change process (PDCP PDU sequence number successfully delivered; an unsuccessfully transmitted PDCP PDU; CU may retransmit to the target DU a PDCP PDU related to the lost RLC PDU for each bearer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by sending, by the centralized unit, first indication information to the terminal device through the distributed unit as taught by Byun because it would provide the Wang’s device with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 15, Wang discloses the access network device according to claim 11, Wang does not explicitly disclose wherein the transmitter is further configured to send second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) layer.
However, Byun teaches wherein the transmitter is further configured to send second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) layer [fig. 12, 13B, 14B, paragraphs 0082, 0083, 0092, 0121, 0141, 0172, wherein the transmitter is further configured to send second indication information to the distributed unit, wherein the second indication information is used to indicate that the distributed unit does not need to re-establish a radio link control (RLC) layer (PDCP PDU sequence number successfully delivered; an unsuccessfully transmitted PDCP PDU; CU may retransmit to the target DU a PDCP PDU related to the lost RLC PDU for each bearer)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by sending, by the centralized unit, second indication information to the distributed unit as taught by Byun because it would provide the Wang’s device with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

As per claim 16, Wang discloses the access network device according to claim 11, Wang does not explicitly disclose wherein the reconfiguration information comprises at least one of the following: a signaling radio bearer (SRB) configuration and a physical uplink control channel (PUCCH) configuration.
However, Byun teaches a signaling radio bearer (SRB) configuration or a physical uplink control channel (PUCCH) configuration [paragraphs 0048, 0093, 0094, 0131, 0181, a signaling radio bearer (SRB) configuration or a physical uplink control channel (PUCCH) configuration].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Wang by including a signaling radio bearer (SRB) configuration as taught by Byun because it would provide the Wang’s device with the enhanced capability of making the UE's experience better [Byun, paragraphs 0121, 0205].

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sang et al., U.S. Publication No. 2018/0279182, CU 410 performs a handover decision (from source DU 405 and the target DU 407), the CU 410 does so by considering the UL measurement reports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469